UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:9/30 Date of reporting period: 12/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of December 31, 2010(Unaudited) DWS Small Cap Growth Fund Shares Value ($) Common Stocks 97.8% Consumer Discretionary 15.7% Auto Components 0.9% Gentex Corp. Diversified Consumer Services 0.6% Capella Education Co.* (a) Hotels Restaurants & Leisure 1.3% Buffalo Wild Wings, Inc.* (a) Red Robin Gourmet Burgers, Inc.* (a) Internet & Catalog Retail 0.2% Mecox Lane Ltd. (ADR)* (a) Media 1.4% Cinemark Holdings, Inc. Specialty Retail 8.4% Advance Auto Parts, Inc. Children's Place Retail Stores, Inc.* DSW, Inc. "A"* (a) Guess?, Inc. hhgregg, Inc.* (a) Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 2.9% Carter's, Inc.* (a) Deckers Outdoor Corp.* (a) True Religion Apparel, Inc.* (a) Consumer Staples 3.0% Food Products Diamond Foods, Inc. (a) Green Mountain Coffee Roasters, Inc.* (a) Energy 8.8% Energy Equipment & Services 2.5% Complete Production Services, Inc.* Dril-Quip, Inc.* Oil, Gas & Consumable Fuels 6.3% Carrizo Oil & Gas, Inc.* (a) Clean Energy Fuels Corp.* (a) Cloud Peak Energy, Inc.* Concho Resources, Inc.* (a) Northern Oil & Gas, Inc.* (a) Rosetta Resources, Inc.* Financials 5.6% Capital Markets 1.2% Stifel Financial Corp.* (a) Commercial Banks 0.9% Prosperity Bancshares, Inc. Consumer Finance 1.8% Dollar Financial Corp.* (a) Diversified Financial Services 1.7% Portfolio Recovery Associates, Inc.* (a) Health Care 19.6% Biotechnology 5.7% Alexion Pharmaceuticals, Inc.* (a) Halozyme Therapeutics, Inc.* (a) Human Genome Sciences, Inc.* (a) ImmunoGen, Inc.* (a) Onyx Pharmaceuticals, Inc.* Regeneron Pharmaceuticals, Inc.* (a) United Therapeutics Corp.* (a) Health Care Equipment & Supplies 3.3% Accuray, Inc.* Kinetic Concepts, Inc.* (a) NxStage Medical, Inc.* Thoratec Corp.* (a) Health Care Providers & Services 2.4% ExamWorks Group, Inc.* (a) Gentiva Health Services, Inc.* Universal American Financial Corp. Health Care Technology 2.0% SXC Health Solutions Corp.* Life Sciences Tools & Services 1.2% ICON PLC (ADR)* QIAGEN NV* (a) Pharmaceuticals 5.0% Auxilium Pharmaceuticals, Inc.* (a) Flamel Technologies SA (ADR)* Par Pharmaceutical Companies, Inc.* Questcor Pharmaceuticals, Inc.* (a) VIVUS, Inc.* (a) Industrials 15.8% Aerospace & Defense 2.6% AAR Corp.* BE Aerospace, Inc.* Commercial Services & Supplies 0.9% EnerNOC, Inc.* (a) Construction & Engineering 0.5% MYR Group, Inc.* (a) Electrical Equipment 1.4% General Cable Corp.* (a) Machinery 6.2% Altra Holdings, Inc.* Ampco-Pittsburgh Corp. Badger Meter, Inc. (a) Columbus McKinnon Corp.* RBC Bearings, Inc.* (a) Sauer-Danfoss, Inc.* Terex Corp.* (a) Professional Services 2.1% FTI Consulting, Inc.* (a) TrueBlue, Inc.* Road & Rail 1.2% Genesee & Wyoming, Inc. "A"* Trading Companies & Distributors 0.9% United Rentals, Inc.* (a) Information Technology 24.3% Communications Equipment 3.6% Aruba Networks, Inc.* Comverse Technology, Inc.* Polycom, Inc.* Riverbed Technology, Inc.* (a) Sycamore Networks, Inc. (a) Electronic Equipment, Instruments & Components 0.7% Itron, Inc.* Internet Software & Services 3.4% Digital River, Inc.* (a) GSI Commerce, Inc.* (a) MercadoLibre, Inc.* (a) NIC, Inc. IT Services 6.9% Cardtronics, Inc.* FleetCor Technologies, Inc.* Forrester Research, Inc. iGATE Corp. (a) iSoftStone Holdings Ltd. (ADR)* Syntel, Inc. Telvent GIT SA* (a) Semiconductors & Semiconductor Equipment 3.4% Atheros Communications* (a) Cavium Networks, Inc.* (a) Netlogic Microsystems, Inc.* (a) Novellus Systems, Inc.* Software 6.3% CommVault Systems, Inc.* Concur Technologies, Inc.* (a) NICE Systems Ltd. (ADR)* QLIK Technologies, Inc.* (a) Sourcefire, Inc.* (a) Taleo Corp. "A"* (a) TiVo, Inc.* (a) VanceInfo Technologies, Inc. (ADR)* Materials 5.0% Chemicals 1.8% Solutia, Inc.* (a) STR Holdings, Inc.* (a) Metals & Mining 2.2% Molycorp, Inc.* (a) Randgold Resources Ltd. (ADR) Thompson Creek Metals Co., Inc.* Paper & Forest Products 1.0% Schweitzer-Mauduit International, Inc. Total Common Stocks (Cost $67,481,442) Warrants 0.0% Information Technology Lantronix, Inc., Expiration Date 2/9/2011*(Cost $0) 0 Securities Lending Collateral 45.2% Dailly Assets Fund Institutional, 0.27% (b) (c) (Cost $44,133,007) Cash Equivalents 3.1% Central Cash Management Fund, 0.19% (b) (Cost $3,066,333) % of Net Assets Value ($) Total Investment Portfolio (Cost $114,680,782) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $114,988,248. At December 31, 2010, net unrealized appreciation for all securities based on tax cost was $27,739,385. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $29,111,884 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,372,499. (a) All or a portion of these securities were on loan. The value of all securities loaned at December 31, 2010 amounted to $42,678,954 which is 43.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(d) $ $
